DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 2, 4, 5, 7, 8, and 10 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Rusert et al (US 2011/0194609), teaches a moving picture decoding apparatus for decoding a current block from among a plurality of blocks in a picture, the moving picture decoding apparatus comprising: a processor; and a non-transitory memory, wherein the processor performs, using the non-transitory memory, processes including: generating a motion vector predictor candidate list having a fixed size, the motion vector predictor candidate list including a first candidate and a second candidate, the generating including: deriving the first candidate from a first motion vector that has been used to decode a first block, the first block being adjacent to the current block; selecting a candidate from a plurality of candidates in the motion vector predictor candidate list; and decoding the current block using the selected candidate.  However, the closest prior art does not teach deriving the second candidate that has a second motion vector that is a non-zero value vector based on an X-Y axis of a fixed offset value in a frame header, the second motion vector not being derived by decoding a block adjacent to the current block and the fixed offset value being a non-zero value that is commonly used for the plurality of blocks in the picture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487